Duíf, S.J.,
dissenting.
I would affirm the trial court’s denial of the motion to suppress. In Reynolds v. Commonwealth, 9 Va. App. 430, 388 S.E.2d 659 (1990), we applied the emergency exception doctrine to the warrant requirement under facts which I do not find as compelling as those at bar.
In Reynolds, there was no evidence that potential victims had been shot or wounded. The two shotguns found in the defendant’s possession were among the goods that had been stolen in the burglary. Id. at 433, 437-38, 388 S.E.2d at 661, 664. The officer entered the burglarized home without a warrant because he “believed that there could have been a victim ‘injured or dead inside.’ ” Id. at 438, 388 S.E.2d at 664. No basis in fact for this belief is contained in the opinion which approved the entry.
Although I share the majority’s concern about the lack of corroboration of the shooting, I am not persuaded that the officer lacked justification for pursuing his investigation. A report of a shooting presents a probability of wounding or death far more compelling than a report of a burglary. Although the silence of the occupants might be interpreted as a request to “go away,” it could equally be interpreted by the officer as, an effort to avoid discovery of what had occurred in the room, thus adding to the sense of emergency. The trial judge heard and observed the witnesses and gave credit to the officer’s belief that an emergency existed.
I would find that the officer’s behavior, considering the facts available to him, when gauged against an objective standard, provided the reasonable and articulable circumstances required for entry onto the premises under the emergency exception doctrine. Moreover, “[t]he reasonableness of a police officer’s response in a given situation is a question of fact for the trial court and its ruling will not be disturbed on appeal absent clear and manifest error.” Id. at 437, 388 S.E.2d at 664.
I find no abuse of discretion in such a ruling and would affirm. Accordingly, I respectfully dissent.